DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.
Regarding Claim 15, Kim discloses “A capacitive sensor” (Figure 1 and Paragraph [0049]), “comprising: a flexible conductive layer” (Figures 1 and 2A, Item 132x, and Paragraph [0028] (Notice that conductor 132x is made of flexible material.)), “two rows of sensing units provided in a manner facing the conductive layer in a thickness direction of the sensor” (Figures 1 and 2A, Items 131x (Notice that two rows (running from left to right or the D1 direction) provide sensing units that face conductive layer 132x in the thickness direction D1.)), “and a structural body which is provided between the two rows of the sensing units and the conductive layer in the thickness direction and separates the conductive layer from the two rows of the sensing units” (Figure 2A, Item 110 ‘substrate’ (Notice that the substrates provide a structural body which is located between two rows of 131x sensing units and separates conductive layer 132x from the sensing units 131x in the thickness direction D1.)), “wherein the two rows of sensing units are overlapped with the conductive layer in a plan view” (Figures 1 and 2A (Notice that the two rows of sensing units as described above overlap with conductive layer 132x in a plan view as shown in Figure 2A (which is an edge view of Figure 1 with 132x and the two describe rows on the same surface).)).
Claim Rejections - 35 USC § 103
Claims 1 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang.
	Regarding Claim 1, Kim discloses “An input device” (Figure 1 (Notice the touch panel of Figure 1.)), “a capacitive sensor” (Figure 1 and Paragraph [0049]), “wherein the sensor including: a flexible conductive layer” (Figures 1 and 2A, Item 132x, and Paragraph [0028] (Notice that conductor 132x is made of flexible material.)), “two rows of sensing units provided in a manner facing the conductive layer in a thickness direction of the sensor” (Figures 1 and 2A, Items 131x (Notice that two rows (running from left to right or the D1 direction) provide sensing units that face conductive layer 132x in thickness direction D1.)), “and a structural body which is provided between the two rows of the sensing units and the conductive layer in the thickness direction and separates the conductive layer from the two rows of the sensing units” (Figure 2A, Item 110 ‘substrate’ (Notice that the substrates provide a structural body which is located between two rows of 131x sensing units and separates conductive layer 132x from the sensing units 131x in the thickness direction D1)), “wherein the two rows of sensing units are overlapped with the conductive layer in a plan view” (Figures 1 and 2A (Notice that the two rows of sensing units as described above overlap with conductive layer 132x in a plan view as shown in Figure 2A (which is an edge view of Figure 1).)). However, Kim fails to explicitly disclose “comprising a housing” and the capacitive sensor “provided in a housing”.
	In a similar filed of endeavor, Zhang teaches a capacitive touch screen display 14 (Paragraph [0022], Lines 1 – 2) that is inside of a housing 12 (Figure 10, Items 14 and 12).

Regarding Claim 2, Kim and Zhang, the combination of hereinafter referenced as KZ, disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim fails to explicitly disclose “further comprising a fixing member configured to press the sensor against the housing”. However, Zhang teaches a fixing member in the form of a bottom surface of a channel in the housing of Figure 10.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising a fixing member configured to press the sensor against the housing” because one a having ordinary skill in the art would want to ensure that a touch panel stays in contact with the top surface of a channel.
Regarding Claim 3, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim fails to explicitly disclose “a support layer provided between the sensor and the fixing member; and an elastic layer provided between the fixing member and the support layer”. However, Zhang teaches a support layer provided by the surface of touch panel display 14 that is provided between the sensors in the display and an elastic layer (Figure 10, Item 48, and Paragraph [0044], Lines 3 - 4 ‘elastomeric gasket material’) that provided between the described support layer and described fixing member.)).

Regarding Claim 4, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim discloses “further comprising a first projecting portion and a second projecting portion provided on the conductive layer” (Figure 1, Item 132X (Notice that 132x provides a projecting point to the left and a projecting point to the right.)), “wherein the first projecting portion and the second projecting portion are respectively provided at positions overlapping with the two rows when viewed from the thickness direction of the sensor” (Figure 1, Items 132x, 131x (Notice that at least a portion of first and second pointing projections of 132x overlap with the two rows (i.e. Left to Right) of sensing units 131x.)).
Regarding Claim 5, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim discloses “wherein the structural body extends between the two rows” (Figure 1, Item 110 (Notice that the structural body of the substrate extends between the two rows of sensing units 131x.)).
Regarding Claim 6, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim discloses “wherein a portion between the two rows of the 
Regarding Claim 7, KZ disclose/ teach everything claimed as applied above (see Claim 6). In addition, Kim discloses “wherein the empty space is divided by the structural body” (Figure 2A, Item 110 ‘substrate’ (Notice that the empty space is divided by the structural body of the substrate.))
Regarding Claim 8, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim discloses “further comprising a row of sensing units, the row facing the conductive layer and being provide between the two rows of the sensing units” (Figure 1, Items 110, 131x (Notice that three rows of sensing units 131x (i.e. from left to right) provide a row a sensing units 131x that face the conductive layer 132x and are between a topmost row and bottommost row from top to bottom of Figure 1.)).
Regarding Claim 9, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim discloses “wherein side portions of a structural layer including the structural body are open” (Figure 1, Item 110 (Notice that side portions of substrate 110 (structural layer) including the structural body are open.))
Regarding Claim 10, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim discloses “wherein the sensing unit includes: an electrode line extending in a row direction of the sensing units” (Figures 1 and 2A, Item 151 (Notice that an electrode line 151 extends in a row direction of sensing units 131x.)),  “and an electrode body provided in a manner overlapping with the electrode line in the thickness direction of the sensor” (Figures 1 and 2A, Item 131x (Notice electrodes 131x overlap 
Regarding Claim 11, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim discloses “wherein the sensor is a long sheet, and the two rows of the sensing units extends in a longitudinal direction of the sensor” (Figure 1 (Notice that the capacitive sensor is in a long sheet form and the two rows of sensing units 113x extend in a longitudinal direction.)).
Regarding Claim 12, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim fails to explicitly disclose “wherein the housing is bendable”. However, Zhang teaches were the housing 12 may be formed of plastic which is a compliant or bendable material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the housing is bendable” because one a having ordinary skill in the art would want to form a housing that yields and resists permanent damage to impacts.
Regarding Claim 13, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim fails to explicitly disclose “wherein the housing has a recessed portion to house the sensor”. However, Zhang teaches were the housing 12 has a recessed channel or notch (see Figure 10) for housing a portion of the touch sensing display.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the housing has a 
Regarding Claim 14, KZ disclose/ teach everything claimed as applied above (see Claim 1). In addition, Kim fails to explicitly disclose “further comprising a control unit configured to detect pressing force applied to the housing on the basis of a capacitance change in the sensing-unit units”. However, Zhang teaches control circuitry 16 to control the operation of device 10 with touch screen display 14 disposed to detect finger pressing force on housing 12 and display 14 (Paragraph [0027] and Figures 1 and 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising a control unit configured to detect pressing force applied to the housing on the basis of a capacitance change in the sensing-unit units” because one a having ordinary skill in the art would to control the operation of a device (Zhang, Paragraph [0027], Lines 11 – 12).
Regarding Claim 16, KZ disclose/ teach everything claimed as applied above (see Claim 1). Specifically, refer back the rejection of Claim 1 and notice that KZ provides for an input device that shares the limitations of Claim 16. Furthermore, notice that the reasoning for making the combination is the same as that given for Claim 1.
Response to Applicants Arguments 
	Applicant Arguments filed April 06, 2021 have been fully considered.
	First, the Examiner disagrees that “the D1 direction as annotated in FIG. 1 of Kim is merely a length or width direction of the touch panel rather than a thickness direction” (REMARKS, Page 7, Lines 10 – 11 (Reference made by all written lines excluding blank 
Second, the Examiner disagrees that “the Office further alleges that “an edge view of FIG. 1 with 132x and the two describe rows on the same surface” can read on the claimed feature “wherein the two rows of sensing units are overlapped with the conductive layer in a plan view” (REMARKS, Page 8, Lines 1 - 3 (Reference made by all written lines excluding blank lines.)).  The Examiner disagrees because Figure 1 (which is a plan view) and Figure 2B (which is a supporting edge view) have been pointed to in the rejection regarding the limitation “wherein the two rows of sensing units are overlapped with the conductive layer in a plan view” to demonstrate that in the D1 direction of the plan view of Figure 1 shows that two rows of 131x have at least a portion which overlaps with a portion of conductive layer 132x. In other words, Figure 2B (which is an edge view) supports that two rows of 131x are coextensive along direction D1 with conductive layer 132x.  In additional words, in the plan view of Figure 1, a line in direction D2 shows that two rows of 131x have at least a portion which overlaps with a portion of conductive layer 132x (i.e. the overlap occurring where a line in the D2 direction cuts across both the two row of 131x and conductive layer 132x).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683    
April 09, 2021